Per Curiam,
This suit was brought to recover damages alleged to have been caused by the negligence of the city in permitting Fifty-second street, at the point in question, to remain in a dangerous and unsafe condition for public travel. The testimony is such as to leave no doubt as to the alleged negligence of the defendant. If- believed by the jury, as it doubtless was, they could not do otherwise than find that those who were charged with the duty of keeping the street in proper repair were grossly negligent. The case was clearly for the jury.
The only errors assigned are, the refusals of the learned trial judge to affirm defendant’s points. The first of these asked binding instructions to find for defendant. To have affirmed that would have been plain error. The other two points were rightly refused. There is nothing in the record that would justify a reversal of the judgment.
Judgment affirmed.